DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-11), claims 1-20 in the reply filed on March 29, 2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the connecting portion and the compensation portion has a uniform width,” as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 8, 9, 11, 12, 15 and 19 are objected to because of the following informalities:
“including” should read “includes” (claim 6, lines 7 and 12);
“is” should be inserted between “and” and “spaced” (claim 6, line 9);
a comma should be inserted after “source electrode” (claim 6, line 10);
“end” should be inserted between “distal” and “portion” (claim 8, line 4);
“is” should read “are” (claim 9, line 2);
“at which” should read “where” (claim 11, line 3);
“has” should read “have” (claim 12, line 2);
“overlaps” should read “overlap” (claim 15, line 3);
“a” should be inserted between “and” and “second” (claim 19, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 3, the limitation “the one end portion of the compensation portion” renders the claim indefinite because it lacks antecedent basis (i.e., no one end portion of the compensation portion was previously recited).  Therefore, it is suggested Applicant change “the one end portion of the compensation portion” in claim 8, line 3 to “one end portion of the compensation portion”.  For examination purposes, the limitation in question will be interpreted and examined as: one end portion of the compensation portion.  Correction is respectfully requested.
Claims 9-12 are rejected inasmuch as these claims depend from claim 8 and therefore inherit the indefiniteness of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2008/0078992 A1).
Regarding claim 1, Yang discloses in Figs. 1, 2A, 2B, 3A (see annotated figure below), 3B and related text a display device (¶¶ [0003] and [0028]) comprising: 
a substrate 10 (¶ [0030]); 
a gate electrode 26 disposed on the substrate (¶ [0036]); 
a semiconductor pattern 40 disposed to overlap the gate electrode (¶¶ [0040] and [0042]); 
a source electrode 55a disposed on the semiconductor pattern (¶ [0030]); 
a drain electrode 56 disposed on the semiconductor pattern and facing the source electrode (¶ [0030]); and 
a pixel electrode 72 connected to the drain electrode (¶ [0054]), 
wherein the drain electrode comprises a bar-shaped portion (as designated below) disposed on the semiconductor pattern and extending in one direction (a vertical direction in plan view), a compensation portion (as designated below) connected to one distal end portion of the bar-shaped portion, a connecting portion (as designated below) connected to the other distal end portion of the bar-shaped portion, and a pad portion (as designated below) connected to the connecting portion and overlapping the pixel electrode, and 
wherein the bar-shaped portion has a first width (along a horizontal direction in plan view, which is the transverse direction of the bar-shaped portion) and at least portions of the compensation portion and the connecting portion have a second width (along the horizontal direction in plan view) that is greater than the first width.


    PNG
    media_image1.png
    1053
    1345
    media_image1.png
    Greyscale


Regarding claim 2, Yang discloses one end portion of the connecting portion connected to the other distal end portion of the bar-shaped portion is disposed to overlap the gate electrode, the other end portion of the connecting portion is disposed not to overlap the gate electrode, one end portion of the compensation portion connected to the one distal end portion of the bar-shaped portion is disposed to overlap the gate electrode, and the other end portion of the compensation portion is disposed not to overlap the gate electrode (Fig. 3A with Examiner’s annotations at claim 1 above; ¶ [0053]).
Regarding claim 3, Yang discloses the one end portion of the connecting portion and the one end portion of the compensation portion have the first width, and the other end portion of the connecting portion and the other end portion of the compensation portion have the second width (Fig. 3A with Examiner’s annotations at claim 1 above).
Regarding claim 4, Yang discloses the compensation portion and the connecting portion have a symmetrical shape to each other about a line perpendicular to the direction in which the bar-shaped portion extends (Fig. 3A with Examiner’s annotations at claim 1 above).
Regarding claim 5, Yang discloses a length (along the vertical direction in plan view, which is the longitudinal direction of the bar-shaped portion) of the bar-shaped portion is greater than or equal to a length of the source electrode (e.g., a length of parallel portion 58a of the first source electrode 55a along the vertical direction in plan view) that faces the bar-shaped portion (Fig. 3A with Examiner’s annotations at claim 1 above).
Regarding claim 6, Yang discloses in Figs. 1, 2A, 2B, 3A (see annotated figure below), 3B and related text a display device (¶¶ [0003] and [0028]) comprising: 
a plurality of scan lines 22 extending in a first direction (a horizontal direction in plan view) (¶ [0030]; note: the terms “gate line” and “scan line” are used interchangeably in the flat panel display art), 
a plurality of data lines 52a/52b extending in a second direction (a vertical direction in plan view) which crosses the plurality of scan lines (¶ [0030]), and 
a plurality of pixels arranged in a matrix configuration and connected to the plurality of scan lines and the plurality of data lines (¶¶ [0005]-[0007]), 
wherein each of the plurality of pixels including: 
a thin film transistor including a semiconductor pattern 40 (¶¶ [0040] and [0042]), a gate electrode 26 (¶ [0036]), a source electrode 55a (¶ [0030]), a drain electrode 56 (¶ [0030]) which faces the source electrode and is spaced apart a predetermined distance from the source electrode, and a pixel electrode 72 connected to the drain electrode (¶ [0054]), 
wherein the drain electrode including: 
a bar-shaped portion (as designated below) disposed on the semiconductor pattern and extending in the second direction, a compensation portion (as designated below) connected to one distal end portion of the bar-shaped portion, a connecting portion (as designated below) connected to the other distal end portion of the bar-shaped portion, and a pad portion (as designated below) connected to the connecting portion, and
wherein the bar-shaped portion has a first width (along the horizontal direction in plan view, which is the transverse direction of the bar-shaped portion) and the compensation portion and the connecting portion have a second width (along the horizontal direction in plan view) that is greater than the first width.

    PNG
    media_image1.png
    1053
    1345
    media_image1.png
    Greyscale


Regarding claim 7, Yang discloses the compensation portion and the connecting portion are symmetrical about a line of symmetry which extends in the first direction (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 8, Yang discloses one end portion of the connecting portion connected to the other distal end portion of the bar-shaped portion and the one end portion of the compensation portion connected to the one distal end portion of the bar-shaped portion are disposed to overlap the gate electrode (Fig. 3A with Examiner’s annotations at claim 6 above; ¶ [0053]).
Regarding claim 9, Yang discloses the other end portion of the connecting portion and the other end portion of the compensation portion are disposed not to overlap the gate electrode (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 10, Yang discloses the one end portion of the connecting portion and the one end portion of the compensation portion have the first width, and the other end portion of the connecting portion and the other end portion of the compensation portion have the second width (Fig. 3A with Examiner’s annotations at claim 6 above).

    PNG
    media_image2.png
    715
    913
    media_image2.png
    Greyscale
Regarding claim 11, Yang discloses a width of the connecting portion and a width of the compensation portion have the first width at which (where) the connecting portion and the compensation portion are connected to the bar-shaped portion and have the second width at the other end portion of the connecting portion and the other end portion of the compensation portion (Fig. 3A with Examiner’s annotations at claim 6 above).
Regarding claim 12, Yang discloses the connecting portion and the compensation portion have a uniform width (along the horizontal direction in plan view) (Fig. 3A with Examiner’s annotations at the right).
Regarding claim 13, Yang discloses the source electrode comprises a lateral extension connected to a respective data line of the plurality of data lines and extending from the respective data line in the first direction, and a vertical extension 58a extending parallel to the drain electrode from an end portion of the lateral extension in the second direction (Figs. 1, 3A; ¶¶ [0044] and [0049]).
Regarding claim 14, Yang discloses a length (along the vertical direction in plan view, which is the longitudinal direction of the bar-shaped portion) of the bar-shaped portion is greater than or equal to a length (along the vertical direction in plan view) of the vertical extension of the source electrode (Fig. 3A with Examiner’s annotations at claim 6 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0078992 A1).
Regarding claim 15, Yang discloses, in the embodiment of Figs. 1, 2A-2B, and 3A-3B, substantially the entire claimed invention, as applied to claim 14 above, including the bar-shaped portion of the drain electrode completely overlaps the semiconductor pattern in the second direction (Fig. 3A with Examiner’s annotations at claim 6 above).
Yang does not disclose, in the embodiment of Figs. 1, 2A-2B, and 3A-3B, the vertical extension of the source electrode completely overlaps the semiconductor pattern in the second direction.
Yang teaches, in the embodiment of Figs. 4, 5, and 6A-6B, the vertical extension 58a’ of the source electrode 55a’ completely overlaps the semiconductor pattern 40 in the second direction (the vertical direction in plan view) (¶¶ [0040], [0042] and [0070]-[0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of the embodiment of Figs. 1, 2A-2B, and 3A-3B of Yang to form the vertical extension of the source electrode to completely overlap the semiconductor pattern in the second direction, as taught by Yang in the embodiment of Figs. 4, 5, and 6A-6B, in order to enable the channel width of the thin film transistor to remain constant even in the case of mask misalignment (Yang: [0073]).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0078992 A1) in view of Lee (US 2004/0075780 A1).
Regarding claim 16, Yang discloses substantially the entire claimed invention, as applied to claim 15 above.
Yang does not disclose the pad portion extends from the connecting portion in the first direction.
Lee teaches in Fig. 5 (see annotated figure below) and related text the pad portion (of the drain electrode 35) extends from the connecting portion (of the drain electrode 35) in the first direction (the horizontal direction in plan view) (¶ [0053]).

    PNG
    media_image3.png
    1011
    1221
    media_image3.png
    Greyscale


Yang and Lee are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s display device to form the pad portion to extend from the connecting portion in the first direction, as taught by Lee, in order to position the drain electrode closer to the data line to provide a short-channel, fast-switching thin film transistor while still enabling the pad portion of the drain electrode to be sufficiently overlapped with and electrically connected to the pixel electrode (Lee: ¶¶ [0052]-[0053]).
Regarding claim 17, Yang in view of Lee disclose the gate electrode completely overlaps the semiconductor pattern (Yang: Figs. 1, 3A; ¶ [0042]).
Regarding claim 18, Yang in view of Lee disclose the gate electrode completely covers the vertical extension in the second direction (Yang: Figs. 1, 3A).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0078992 A1) in view of Baek et al. (US 2007/0018159 A1).
Regarding claim 19, Yang discloses substantially the entire claimed invention, as applied to claim 7 above.
Yang does not disclose each of the plurality of scan lines includes a first sub-scan line and second sub-scan line spaced apart a predetermined distance, extending in the first direction and connected to the gate electrode at a location adjacent to opposing edges of the gate electrode.
Baek teaches in Figs. 5-7 and related text each of the plurality of scan lines 1110 includes a first sub-scan line 1110a and a second sub-scan line 1110b spaced apart a predetermined distance, extending in the first direction (the horizontal direction in plan view) and connected to the gate electrode 1012 at a location adjacent to opposing edges of the gate electrode (¶¶ [0047] and [0057]).
Yang and Baek are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Baek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang’s display device to form each of the plurality of scan lines to include a first sub-scan line and a second sub-scan line spaced apart a predetermined distance, extending in the first direction and connected to the gate electrode at a location adjacent to opposing edges of the gate electrode, as taught by Baek, in order to provide a liquid crystal display (LCD) device that may be operated in a column inversion mode (Baek: ¶ [0047]).
Regarding claim 20, Yang in view of Baek disclose substantially the entire claimed invention, as applied to claim 19 above.
Yang does not disclose a dummy semiconductor pattern disposed between the plurality of scan lines and the plurality of data lines at a location in which the plurality of scan lines and the plurality of data lines overlap each other.
Baek teaches in Figs. 5-7 and related text a dummy semiconductor pattern 1130 (1130a/1130b) disposed between the plurality of scan lines 1110 (1110a/1110b) and the plurality of data lines 1140 at a location CR1/CR2 in which the plurality of scan lines and the plurality of data lines overlap each other (¶¶ [0052] and [0054]).
Yang and Baek are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Yang in view of Baek with the specified features of Baek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Yang in view of Baek to form a dummy semiconductor pattern between the plurality of scan lines and the plurality of data lines at a location in which the plurality of scan lines and the plurality of data lines overlap each other, as taught by Baek, in order to decrease crosstalk between the plurality of scan lines and the plurality of data lines, and to decrease the likelihood of a disconnection of the plurality of data lines (Baek: ¶ [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2007/0132902 A1 is cited for disclosing a thin film transistor - liquid crystal display (TFT-LCD) capable of preventing deviation in gate-drain parasitic capacitance, thereby reducing difference in luminance between divisional exposure regions of a LCD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811